DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, line 4, the following claim limitations of “determining that a sequence option is plurality” should be corrected to “determining that a sequence option is selected”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2020/0092411) in view of Johnson et al. (2018/0336530).

Regarding claim 1 Xu teaches a method comprising: displaying, by one or more processors (Fig 1) of a computing device (mobile phone 100; Fig 1; Fig 3A), a user Fig 3A; shows user interface; para [0089] In addition, a fingerprint recognition function may alternatively be implemented h disposing a fingerprint recognizer 112 on the touchscreen 104. That is, the fingerprint recognizer 112 may be integrated into the touchscreen 104 to implement the fingerprint recognition function of the mobile phone 100. In this case, the fingerprint recognizer 112 may be disposed on the touchscreen 104, may be a part of the touchscreen 104, or may be disposed on the touchscreen 104 in another manner. As shown in FIG. 2C, four fingerprint recognizers: 112-1, 112-2, 112-3, and 112-4 are disposed in four different positions of the touchscreen 104. The touchscreen 104 may obtain a plurality of touch events simultaneously, but gather one fingerprint of only one of the touch events or gather all fingerprints of all touch events simultaneously. in other embodiments, the positions of the four fingerprint recognizers may be in a lower part of the touchscreen 104, and in particular, the fingerprint recognizers 112 may be disposed in areas of the touchscreen 104 that are reachable by a thumb when a user holds the mobile phone 100. This can facilitate one-hand operation on the mobile phone by the user.; Fig 2C); determining, by the one or more processors, a first plurality of prints placed on a touchscreen display device (104; Fig 2C) connected to the computing device, wherein the first plurality of prints comprise one of: a first thumb print (Fig 2C; para [0089] …that are reachable by a thumb) and a second thumb print; the first thumb print, the second thumb print, and one or more fingerprints (Fig 2C shows 112-1, 112-2, 112-3 and 112-4; para [0089] As shown in FIG. 2C, four fingerprint recognizers: 112-1, 112-2, 112-3, and 112-4 are disposed in four different positions of the touchscreen 104. The touchscreen 104 may obtain a plurality of touch events simultaneously, but gather one fingerprint of only one of the touch events or gather all fingerprints of all touch events simultaneously. in other embodiments, the positions of the four fingerprint recognizers may be in a lower part of the touchscreen 104, and in particular, the fingerprint recognizers 112 may be disposed in areas of the touchscreen 104 that are reachable by a thumb when a user holds the mobile phone 100.); or two or more of the fingerprints (Fig 2C shows more than two fingerprint; para [0108] a prestored valid fingerprint) (Note: herein the claimed “first plurality of print” is construed as fingerprints that have been previously captured and stored. Thus when para [0108] is describing prestored valid fingerprint it is indication that such data is collected previously. And other portions of the specification which describes how the unlocking function is achieved by comparing with prestored data); determining, by the one or more processors, a second plurality of prints (para [0091] the fingerprint may be gathered in a fixed position on the touchscreen 104; the fingerprint may be gathered in any position on the touchscreen 104; or a plurality of touch events may be obtained simultaneously on the touchscreen 104, and the fingerprint recognizer 112 may gather one fingerprint of only one of the touch events or may gather all fingerprints of all touch events simultaneously.) (Note: claimed second plurality of fingerprints is interpreted under BRI as any of the fingerprints captured before the device is unlocked) placed on the touchscreen display device (Fig 2B); performing, by the one or more processors, a comparison between the second plurality of prints and the first plurality of prints (para [0105] the electronic device 300 can gather a fingerprint in the touch event by using a fingerprint recognizer 112 on the touchscreen corresponding to the display area of the fingerprint unlock icon 302, and verify the fingerprint (for example, comparing the fingerprint with a prestored valid fingerprint).); determining, by the one or more processors and using the comparison, that the second plurality of prints matches the first plurality of prints; and unlocking, by the one or more processors, the computing device (para [0108] In FIG. 4A, the notifications, the fingerprint unlock icon 302, and the prompt box 303 are located in different display areas on the lock screen. If the user is not interested in the newly received notifications 401 and 402, the user may touch the fingerprint unlock icon 302 of the lock screen by using a finger. The electronic device 300 gathers a fingerprint by using the fingerprint recognizer 112 on the touchscreen corresponding to the display area of the fingerprint unlock icon 302, and performs verification by comparing the fingerprint with a prestored valid fingerprint. If verification succeeds, the electronic device 300 unlocks the screen and displays the GUI shown in FIG. 3B.).
Xu fails to explicitly teaches, determining, by the one or more processors, that the computing device has been inactive for at least a predetermined amount of time; locking, by the one or more processors, the computing device to prevent the computing device from being used; as claimed.
Johnson teaches a method comprising determining, by one or more processors, that computing device has been inactive for at least a predetermined amount of time; locking, by the one or more processors, the computing device to prevent the computing device from being used (para [0076] … is configured to display a lock screen on the display 34 if the electronic display device 30 has been idle for a predetermined amount of time and/or if the user interacts with the electronic display device 30 after it has been idle for a predetermined amount of time.) and unlocking based on fingerprint (para [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu with the teachings of locking and unlocking as taught by Johnson, because this result in providing added level of security to the device and protecting the data stored on the device.

Regarding claim 3, Xu teaches The method of claim 1, the method further comprising: determining that a hint option is selected (Fig 2A shows four fingerprint recognizers) (Note: given that the touchscreen shows these recognizers, it implies that hint option is selected. Specifically, given that claim does not describe how such claimed determination is achieved ); and displaying, on the touchscreen display device (Fig 2A), an outline associated with each print in the first plurality of prints (Fig 2A para [0089] four fingerprint recognizers).

Regarding claim 8 Xu teaches a computing device (100; Fig 1) comprising: one or more processors (Fig 1); and one or more non-transitory computer-readable media (para [0028]  the electronic device includes one or more processors, a touchscreen, a fingerprint recognizer, a memory, a plurality of applications, and one or more programs; the one or more programs are stored in the memory and configured to be executed by the one or more processors; and the one or more programs include an instruction, where the instruction is used to) storing instructions executable by the one or more processors to perform operations comprising: displaying a user interface to configure a multiple print unlock for the computing device (Fig 3A; shows user interface; para [0089] In addition, a fingerprint recognition function may alternatively be implemented h disposing a fingerprint recognizer 112 on the touchscreen 104. That is, the fingerprint recognizer 112 may be integrated into the touchscreen 104 to implement the fingerprint recognition function of the mobile phone 100. In this case, the fingerprint recognizer 112 may be disposed on the touchscreen 104, may be a part of the touchscreen 104, or may be disposed on the touchscreen 104 in another manner. As shown in FIG. 2C, four fingerprint recognizers: 112-1, 112-2, 112-3, and 112-4 are disposed in four different positions of the touchscreen 104. The touchscreen 104 may obtain a plurality of touch events simultaneously, but gather one fingerprint of only one of the touch events or gather all fingerprints of all touch events simultaneously. in other embodiments, the positions of the four fingerprint recognizers may be in a lower part of the touchscreen 104, and in particular, the fingerprint recognizers 112 may be disposed in areas of the touchscreen 104 that are reachable by a thumb when a user holds the mobile phone 100. This can facilitate one-hand operation on the mobile phone by the user.; Fig 2C); determining a first plurality of prints placed on a touchscreen display device (104; Fig 2C) connected to the computing device, wherein the first plurality of prints comprise one of: a first thumb print (Fig 2C; para [0089] …that are reachable by a thumb) and a second thumb print; the first thumb print, the second thumb print, and one or more fingerprints (Fig 2C shows 112-1, 112-2, 112-3 and 112-4; para [0089] As shown in FIG. 2C, four fingerprint recognizers: 112-1, 112-2, 112-3, and 112-4 are disposed in four different positions of the touchscreen 104. The touchscreen 104 may obtain a plurality of touch events simultaneously, but gather one fingerprint of only one of the touch events or gather all fingerprints of all touch events simultaneously. in other embodiments, the positions of the four fingerprint recognizers may be in a lower part of the touchscreen 104, and in particular, the fingerprint recognizers 112 may be disposed in areas of the touchscreen 104 that are reachable by a thumb when a user holds the mobile phone 100.); or two or more of the fingerprints (Fig 2C shows more than two fingerprint; para [0108] a prestored valid fingerprint) (Note: herein the claimed “first plurality of print” is construed as fingerprints that have been previously captured and stored. Thus when para [0108] is describing prestored valid fingerprint it is indication that such data is collected previously. And other portions of the specification which describes how the unlocking function is achieved by comparing with prestored data); determining a second plurality of prints (para [0091] the fingerprint may be gathered in a fixed position on the touchscreen 104; the fingerprint may be gathered in any position on the touchscreen 104; or a plurality of touch events may be obtained simultaneously on the touchscreen 104, and the fingerprint recognizer 112 may gather one fingerprint of only one of the touch events or may gather all fingerprints of all touch events simultaneously.) (Note: claimed second plurality of fingerprints is interpreted under BRI as any of the fingerprints captured before the device is unlocked) placed on the touchscreen display device (Fig 2B); performing a comparison between the second plurality of prints and the first plurality of para [0105] the electronic device 300 can gather a fingerprint in the touch event by using a fingerprint recognizer 112 on the touchscreen corresponding to the display area of the fingerprint unlock icon 302, and verify the fingerprint (for example, comparing the fingerprint with a prestored valid fingerprint).); determining, using the comparison, that the second plurality of prints matches the first plurality of prints; and unlocking the computing device (para [0108] In FIG. 4A, the notifications, the fingerprint unlock icon 302, and the prompt box 303 are located in different display areas on the lock screen. If the user is not interested in the newly received notifications 401 and 402, the user may touch the fingerprint unlock icon 302 of the lock screen by using a finger. The electronic device 300 gathers a fingerprint by using the fingerprint recognizer 112 on the touchscreen corresponding to the display area of the fingerprint unlock icon 302, and performs verification by comparing the fingerprint with a prestored valid fingerprint. If verification succeeds, the electronic device 300 unlocks the screen and displays the GUI shown in FIG. 3B.).
Xu fails to explicitly teaches, determining that the computing device has been inactive for at least a predetermined amount of time; locking the computing device to prevent the computing device from being used; as claimed.
Johnson teaches a method comprising determining, by one or more processors, that computing device has been inactive for at least a predetermined amount of time; locking, by the one or more processors, the computing device to prevent the computing device from being used (para [0076] … is configured to display a lock screen on the display 34 if the electronic display device 30 has been idle for a predetermined amount of time and/or if the user interacts with the electronic display device 30 after it has been idle for a predetermined amount of time.) and unlocking based on fingerprint (para [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu with the teachings of locking and unlocking as taught by Johnson, because this result in providing added level of security to the device and protecting the data stored on the device.

Regarding claim 10 which is similar in scope to claim 3; therefore claim 10 is also rejected for the same reasons as provided for claim 3 above.

Regarding claim 14 which is similar in scope to claim 1; therefore claim 14 is also rejected for the same reasons as provided for claim 1 above.

Regarding claim 16 which is similar in scope to claim 3; therefore claim 16 is also rejected for the same reasons as provided for claim 3 above.

Claims 2, 7, 9, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2020/0092411) in view of Johnson et al. (2018/0336530) as applied to claims 1, 8, 14 above, and further in view of Prager (2021/0144008).

Regarding claim 2, Xu and Johnson teaches the method as explained for claim 1 above.

Xu and Johnson fails to teach; determining that a sequence option is plurality (interpreted as selected); determining a third plurality of prints placed on the touchscreen display device; performing a first comparison of the first plurality of prints to the third plurality of prints; determining a received order in which the third plurality of prints are placed on the touchscreen display device; performing a second comparison of an order associated with the first plurality of prints to the received order; determining, based on the first comparison and the second comparison, that: the third plurality of prints matches the first plurality of prints; and the received order matches the order associated with the first plurality of prints; and unlocking the computing device; as claimed.
Prager teaches a method of biometric identification comprises: determining that a sequence option is plurality (interpreted as selected) (Fig 7A, Fig 7B); determining a third plurality of prints placed on the touchscreen display device (Step 702; Fig 7A and Step 710; Fig 7A; para [0056] The UI may be one that a user interacts with by providing biometric data. For example, instead of pressing a key on a keyboard, touching a touchscreen); performing a first comparison of the first plurality of prints to the third plurality of prints (Step 708+Step 714; Fig 7A, Fig 7B); determining a received order in which the third plurality of prints are placed on the touchscreen display device (Step 716; Fig 7B); performing a second comparison of an order associated with the first plurality of prints to the received order (step 718; Fig 7B); determining, based on step 720; Fig 7B; para [0086]  Proceeding now to FIG. 7B, at 714 is determined if the second signal matches a second stored data. Thus, it is determined if the second signal matches a second authorized fingerprint. As described above comparison of the data received from a fingerprint sensor response to sensing a fingerprint and stored data that represents an authorized fingerprint may be compared by the fingerprint recognition module 120 on the biometric sensor 100 or the biometric authorization module 312 on the server 310; para [0089] At 718, it is determined if the temporal order matches a predefined temporal order. If not, process 700 proceeds along the “no” path and ends. If the temporal order matches, then process 700 proceeds along the “yes” path to 720; para [0090] At 720, a command is generated in response to receiving the correct biometric inputs (= first comparison) in the correct temporal order (=second comparison) The command may include any command conventionally implemented by computing device such as decrypting data, signaling a mechanical lock to open, etc); and unlocking the computing device (para [0007] For example, if the biometric inputs are fingerprints, a technique for providing two-factor biometric identification may include receiving a first fingerprint and a second fingerprint then comparing each fingerprint to stored data to determine if the sensed fingerprints match the stored data associated with authorized fingerprints. The order in which the two fingerprints are provided to the biometric sensor is the second factor that is used to generate a command or unlock a functionality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu and Johnson with the teachings of unlocking as taught by Prager, because this provides additional security because even if in a nefarious user somehow has control of an authorized user's fingerprints, the nefarious user must also have knowledge of the temporal order (Prager: para [0088]).

Regarding claim 7, Xu and Johnson teaches the method as explained for claim 1 above. Xu further teaches the method, when the sequence option is deselected, the time difference is below the predetermined time interval (para [0089] As shown in FIG. 2C, four fingerprint recognizers: 112-1, 112-2, 112-3, and 112-4 are disposed in four different positions of the touchscreen 104. The touchscreen 104 may obtain a plurality of touch events simultaneously, but gather one fingerprint of only one of the touch events or gather all fingerprints of all touch events simultaneously.) (Note: given that the touchscreen captures plurality of fingerprints of the touch event simultaneously (= claimed “below predetermined time interval”). Furthermore, given that the touchscreen captures plurality of fingerprints simultaneously, it implies that sequence option is deselected. Specifically, given that claim does not describe how such claimed determination is achieved ).
Xu and Johnson fails to teach; wherein: when a sequence option is selected, a time difference between a particular print of the first plurality of prints being placed on the 
Prager teaches a method of biometric identification comprises: when a sequence option is selected, a time difference between a particular print of the first plurality of prints being placed on the touchscreen display device (step 702+ step 704; Fig 7A) and a subsequent print (step 710+ step 712; Fig 7A) of the first plurality of prints being placed on the touchscreen display device is within a predetermined time interval (para [0088] At 716, a temporal order of the first signal and the second signal is identified. The temporal order may be the first signal preceding the second signal, the second signal preceding the first signal, or both signals being received at the same time or at substantially the same time.) (Note: as shown in Fig 7A which shows the order in which first and second fingerprints are captured having a temporal order, it shows that both fingerprints are captured within a predetermined time interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu and Johnson with the teachings of unlocking as taught by Prager, because this provides additional security because even if in a nefarious user somehow has control of an authorized user's fingerprints, the nefarious user must also have knowledge of the temporal order (Prager: para [0088]).



Regarding claims 15 and 20 which are similar in scope to claims 2 and 7; therefore claims 15 and 20 are also rejected for the same reasons as provided for claim 2 and 7 above.

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2020/0092411) in view of Johnson et al. (2018/0336530) as applied to claims 3, 10 and 16 above, and further in view of Hajimusa et al. (2018/0253176).

Regarding claim 4, Xu and Johnson teaches the method as explained for claim 3 above.
Xu and Johnson fails to teach the method further comprising: determining that an order hint option is selected; and displaying, on the touchscreen display device, a number within the outline associated with each print indicating a numerical order in which to provide the second plurality of prints; as claimed.
Hajimusa teaches a method comprising: determining that an order hint option is selected (Fig 3A; Fig 3B; Fig 4; Fig 5; Fig 6A) (Note: given that the touchscreen shows these arrow or guides or messages, it implies that order hint option is selected. Specifically, given that claim does not describe how such claimed determination is achieved); and displaying, on the touchscreen display device, a number within the outline associated with input indicating a numerical order in which to provide the second para [0139] In one embodiment, the instruction may identify a touch direction and a touch length for the user to touch the screen. For example, FIGS. 3-5 depict exemplary screenshots of instructions that instruct the user to swipe the screen from left to right (e.g., FIG. 3A), right to left, (e.g., FIG. 3B), etc. in the direction of the arrow. As another example, the instruction may instruct the user to make a number of simultaneous, or near-simultaneous, touches on the screen (e.g., FIG. 4). The instruction may comprise an arrow in any direction, a crooked line, a symbol to trace, etc. Any suitable instruction may be provided as is necessary and/or desired.; para [0140] the instruction may identify a number of points or virtual keys on the touch-sensitive screen for the user to touch or traverse (e.g., swipe over with a continuous touch). For example, FIG. 6 depicts an exemplary screenshot in which the user is instructed to touch certain virtual keys, thereby adding fingerprints/touch marks to the touch-sensitive screen. Although FIG. 6 depicts an instruction for the user to touch three virtual keys, the user may be instructed to touch any suitable number of virtual keys. In one embodiment, the instruction may identify the virtual keys to touch by providing graphical images, similar to the manner in which symbols in CAPTCHA programs are provided. In one embodiment, the keys to be touched may be highlighted in any suitable manner to indicate which keys the user is to touch, including by highlighting keys one at a time in a sequence, or by highlighting all keys that are to be touched simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu and Johnson with the 

Regarding claim 11 which is similar in scope to claim 4; therefore claim 11 is also rejected for the same reasons as provided for claim 4 above.

Regarding claim 17 which is similar in scope to claim 4; therefore claim 17 is also rejected for the same reasons as provided for claim 4 above.

Claims 5, 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2020/0092411) in view of Johnson et al. (2018/0336530) as applied to claims 1, 8 and 14 above, and further in view of Chao (2019/0347395).

Regarding claim 5, Xu and Johnson teaches the method as explained for claim 1 above. Xu also teaches capturing/detecting fingerprint placed on the touchscreen as explained for claim 1 above Johnson also teaches locking the computing device based on 
Xu and Johnson fails to teach determining a fourth plurality of prints; determining that the fourth plurality of prints do not match the first plurality of prints; and prompting a user to retry; as claimed.
Chao a fingerprint verification method comprising: determining a fourth plurality of prints (para [0036]  Block S203, a data template X1Y1 is generated from the acquired fingerprints X1 and Y1 of two fingers according to the preset algorithm F.); determining that the fourth plurality of prints do not match the first plurality of prints (para [0039] In addition, when the matching the data template with the verification data template is failed,); and prompting a user to retry (para [0039] information is prompted to the user that the fingerprint verification operation is failure, and information is prompted to the user to input the fingerprint again for the fingerprint verification operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu and Johnson with the teachings of Chao, because this will allow user to know that the input fingerprint match was not successful while giving another attempt; thus improving user experience.

Regarding claim 6, Xu and Johnson teaches the method as explained for claim 5 above.
Xu and Johnson fails to teach determining that the user has performed a maximum number of retries; and performing a lockout process including ignoring additional retries until a predetermined amount of time has elapsed; as claimed.
para [0044] When a number that the matching fails, reaches a preset number (for example, 3 times, which may be set according to the user's request), current operations is disabled for a preset time (for example, 1 hour), and until the fingerprint recognition is operated again after the preset time.); and performing a lockout process including ignoring additional retries until a predetermined amount of time has elapsed (para [0044] When a number that the matching fails, reaches a preset number (for example, 3 times, which may be set according to the user's request), current operations is disabled for a preset time (for example, 1 hour), and until the fingerprint recognition is operated again after the preset time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to have modified the method of Xu and Johnson with the teachings of Chao, because this will allow user to know that the input fingerprint match was not successful while giving another attempt; thus improving user experience; and also provided added level of security by disabling the current operation for a present time; thereby increasing the security.

Regarding claim 12 which is similar in scope to claim 5; therefore claim 12 is also rejected for the same reasons as provided for claim 5 above.

Regarding claim 19 which are similar in scope to claim 6; therefore claim 19 is also rejected for the same reasons as provided for claim 6 above.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2020/0092411) in view of Johnson et al. (2018/0336530) as applied to claim 16 above, and further in view of Hajimusa et al. (2018/0253176) as applied to claim 17 above, and further in view of. Chao (2019/0347395).

Regarding claim 18, Xu, Johnson and Hajimusa teaches the operations as explained for claim 17 above. Xu also teaches capturing/detecting fingerprint placed on the touchscreen as explained for claim 14 above. Johnson also teaches locking the computing device based on determining that the computing device has been inactive for at least the predetermined amount of time as explained for claim 14 above.
Xu, Johnson and Hajimusa fails to teach determining a fourth plurality of prints; determining that the fourth plurality of prints do not match the first plurality of prints; and prompting a user to retry; as claimed.
Chao a fingerprint verification method comprising: determining a fourth plurality of prints (para [0036]  Block S203, a data template X1Y1 is generated from the acquired fingerprints X1 and Y1 of two fingers according to the preset algorithm F.); determining that the fourth plurality of prints do not match the first plurality of prints (para [0039] In addition, when the matching the data template with the verification data template is failed,); and prompting a user to retry (para [0039] information is prompted to the user that the fingerprint verification operation is failure, and information is prompted to the user to input the fingerprint again for the fingerprint verification operation).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romera Jolliff et al. (2018/0039817) teaches a device to authenticate a user that comprises a processor and a sensor. The processor coupled to the sensor may be configured to: receive at least one fingerprint scan from the sensor inputted by the user during an enrollment process to define a fingerprint password, the at least one fingerprint scan including one or more partial fingerprint scans from a same finger or different fingers of the user; and authenticates the user based upon the defined fingerprint password inputted through the sensor by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623